DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
In adhering to the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG), Step 1 is directed to determining whether or not the claims fall within a statutory class. Herein, the claims fall within statutory class of process, machine or manufacture. Hence, the claims qualify as potentially eligible subject matter under 35 U.S.C §101. 
With Step 1 being directed to a statutory category, 2019 PEG flowchart is directed to Step 2. Step 2 is a two prong inquiry. Prong one considers whether the claim recites a judicial exception (an abstract idea enumerated in the 2019 PEG, a law of nature, or a natural phenomenon). In this case independent claims 1, 9, and 19 recite mental processes as applied to human activity. Since the claims are directed toward a judicial exception, analysis flows to prong two. Prong two considers whether the judicial exception is integrated into a practical application. In this case, the judicial exception is not integrated into a practical application because the claim language merely describe steps of collecting data and performing human activity and fail to describe an improvement to the functioning of a computer or other technical field. For example, claim 1 recites 

	causing, by the VMM, instrumentation of the MSR identified in the MSR instrumentation 	command by configuring or manipulating a virtual machine control structure (VMCS) of a guest virtual 	machine (VM)”

These steps describe a mental process and human developer activity related to instrumenting an MSR without reciting an application to an improvement.    Hence the receiving step is a mental step generically performed by a computer (see MPEP 2106.04(a)(2) III C).  Further, the additional limitation is an additional limitation that indicates a field of use (2106.05(f); 2106.05(h); 2106.05(g) and 2106.07(a)) that is necessarily caused by the abstract idea of submitting an instruction by the developer.  The acts of configuring or manipulating a VMCS of a guest virtual machine is simply storing information in memory recognized by the Courts as insignificant extra solution activity. (See Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93).  Independent claims 9 and 19 include similar language and are rejected for the same reasons.
	Since the claims are directed to the determined judicial exception, the analysis flows to Step 2B. Therein, the elements and combination of elements are examined in the claims to determine whether the claims as a whole amounts to significantly more than the judicial exception. In this case, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. It is noted here that the elements should be considered both individually and as an ordered combination. In this case, the claimed computer-implemented method, system, and computer program product are generically recited and thus does not add significantly more to the respective limitations. Taken as an ordered combination, the limitations are directed to limitations referenced in Alice Corp. (also called the Mayo test) that are not enough to qualify as significantly more when recited in a claim with an abstract idea include, as a non-limiting or non-exclusive examples: (i) mere instructions to implement the idea on a computer, and/or (ii) recitation of generic computer structure that serves to perform generic computer functions that are well-understood, routine, and conventional activities previously known to the pertinent industry. Since there are no elements or ordered combination of elements that amount to significantly more than the judicial exception, the claims are not eligible subject matter under 35 USC §101. Dependent claims 2-8, 10-18, and 20 do not cure the deficiencies of independent claims 1, 9, and 19 and are rejected due to their dependency on claims 1, 9, and 19.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 3-9, 10, and 12-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lemay et al. (United States Patent Application Publication 2019/0205238) in view of Shanbhogue et al. (United States Patent Application Publication 2018/0067866).

As per claim 1, Lemay teaches the invention substantially as claimed including a computer-implemented method to dynamically instrument a model specific register (MSR), the method comprising: 
	receiving, by a virtual machine monitor (VMM), an MSR instrumentation command, the MSR instrumentation command identifying an MSR to instrument ([0134], one or more instructions and at least one bit of a control register 1208 such as a model specific register (MSR) with one or more enable bits 1209 may be defined to allow an operating system (OS) or a virtual machine manager (VMM) to grant access to a subset of processor trace configuration); and 
	causing, by the VMM, instrumentation of the MSR identified in the MSR instrumentation command  ([0134], When enabled, a pause/resume instruction pair pause and resume tracing, respectively, from all sources…PTRESUME represents the resume instruction. Alternatively, a more general PTCTL or PTMASK instruction can be defined to provide more control, such as either starting and stopping all tracing or toggling which individual trace sources are enabled; and [0142], a trace configuration packet (e.g., PTCFG) can track the value of the MSR bit that selectively enables/disables tracing. This enables the decoder to determine when tracing has been enabled/disabled during execution of the program).                                                                                                                                                                                                    

	Lemay fails to specifically teach causing, by the VMM, instrumentation of the MSR identified in the MSR instrumentation command by configuring or manipulating a virtual machine control structure (VMCS) of a guest virtual machine (VM).
	However, Shanbhogue  teaches, instrumentation of the MSR identified in the MSR instrumentation command by configuring or manipulating a virtual machine control structure (VMCS) of a guest virtual machine (VM) ([0027], The virtualization support circuitry may also retrieve data from and store data to a data structure known as a virtual machine control structure (VMCS) as a way to exchange translation-related data with the VMM; [0029], The virtualization support circuitry may load the …MSR and other guest-register-backed and non-register-backed state in the processor hardware from the corresponding guest state fields in the VMCS; [0045], The VMM state may be a host state comprising fields that correspond to processor registers, including … values of a list of model-specific registers (MSRs) that are used for debugging, program execution tracing, computer performance monitoring, and toggling certain processor features).
	Lemay and Shanbhogue are analogous because they are each related to virtual machine monitoring using model-specific-registers. Lemay teaches a method for starting and pausing virtual machine monitoring using model-specific-registers (Abstract, executing instrumented code by a compiler, the instrumented code including at least one call to un-instrumented code. The compiler can determine the at least one call to un-instrumented code is a next call to be executed. A resume tracing instruction can be inserted into the instrumented code prior to the at least one call to the un-instrumented code. The resume tracing instruction can be executed to selectively add processor tracing to the at least one call to the un-instrumented code, and the at least one call to the un-instrumented code can be executed; and [0131], the system/control registers 1208 include model specific registers (MSRs) which include one or more enable bits 1209 to enable the process trace features described herein). Shanbhogue also teaches a method of virtual machine monitoring using model-specific-registers (MSR). (Abstract, A processor includes a core with virtualization support circuitry to, in response to a request to access an instruction, retrieve a logical address from a virtual machine control structure (VMCS) associated with a virtual machine; [0045], The VMM state may be a host state comprising …values of a list of model-specific registers (MSRs) that are used for debugging, program execution tracing, computer performance monitoring, and toggling certain processor features).  Shanbhogue further teaches implementing MSRs using virtual machine control structures ([0029], The virtualization support circuitry may load the segment registers, control registers, MSR and other guest-register-backed and non-register-backed state in the processor hardware from the corresponding guest state fields in the VMCS). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention that based on the combination, the teachings of Lemay would be modified with the virtual machine control structure mechanism taught by Shanbhogue in order to monitor virtual machine performance using MSRs implemented in virtual machine control structures. Therefore, it would have been obvious to combine the teachings of Lemay and Shanbhogue.

As per claim 3, Shanbhogue teaches, wherein the MSR instrumentation command includes an MSR instrumentation request command that requests instrumentation of the identified MSR ([0042], During execution of a virtual machine, various operations or events (e.g., hardware interrupts, software interrupts, exceptions, task switches, and certain VMX instructions) may cause a VM exit to the VMM 130, after which the VMM regains control. VM exits transfer control to an entry point specified by the VMM, e.g., a host instruction pointer. The VMM may take action appropriate to the cause of the VM exit and may then return to the virtual machine using a VM entry; and [0046], the VM-entry control fields 230 may define what the processor 106 should do upon entry to the virtual machine 230, e.g., to conditionally load the guest state of the virtual machine 140 from the VMCS 125, including debug controls, and inject and wherein the VMCS is configured to cause a VM exit of the guest VM upon access of the identified MSR ([0043], transitions of a VM entry and a VM exit are controlled by the VMCS 125 data structure stored in the memory 120. The processor 106 controls access to the VMCS 125 through a component of processor state called the VMCS pointer (one per virtual processor) that is setup by the VMM using the VMPTRLD instruction; and [0045], The VMM state may be a host state comprising fields that correspond to…values of a list of model-specific registers (MSRs) that are used for debugging, program execution tracing, computer performance monitoring, and toggling certain processor features).

As per claim 4, Lemay teaches, wherein the MSR instrumentation command includes an MSR remove request command to stop instrumentation of the identified MSR ([0128], a program can start and stop a trace and toggle which trace sources are enabled), and wherein the VMCS is configured to not cause a VM exit of the guest VM upon access of the identified MSR ([0140], a trace policy can be defined for specific performance actions such that the compiler adds PTPAUSE and PTRESUME instructions when those time sensitive instructions are reached; and [0141] This enables/disables trace without requiring the performance overhead of interacting with the OS. For application debug usages, trace may be enabled only when a problematic section of code is reached, such as when a user makes a request that is known to lead to failures).

As per claim 5, Lemay teaches, wherein the MSR instrumentation command includes an MSR value set request command that requests that a specified value be input into the identified MSR ([0153], the resume tracing instruction toggles a bit in a trace register. As  and wherein the VMCS is configured to cause the specified value to be input into the identified MSR ([0131], the system/control registers 1208 include model specific registers (MSRs) which include one or more enable bits 1209 to enable the process trace features described herein; and [0134], one or more instructions and at least one bit of a control register 1208 such as a model specific register (MSR) with one or more enable bits 1209 may be defined to allow an operating system (OS) or a virtual machine manager (VMM) to grant access to a subset of processor trace configuration. In some embodiments, a MSR bit can be set by the OS or VMM to enable pause/resume trace features).

As per claim 6, Shanbhogue teaches, wherein the specified value is input into the identified MSR upon a VM entry of the guest VM ([0042], During execution of a virtual machine, various operations or events (e.g., hardware interrupts, software interrupts, exceptions, task switches, and certain VMX instructions) may cause a VM exit to the VMM 130, after which the VMM regains control. VM exits transfer control to an entry point specified by the VMM, e.g., a host instruction pointer. The VMM may take action appropriate to the cause of the VM exit and may then return to the virtual machine using a VM entry; and [0046], the VM-entry control fields 230 may define what the processor 106 should do upon entry to the virtual machine 230, e.g., to conditionally load the guest state of the virtual machine 140 from the VMCS 125, including debug controls, and inject an interrupt or exception, as necessary, to the virtual machine during entry).

As per claim 7, Shanbhogue teaches, wherein the MSR instrumentation command includes an MSR value fetch request command that requests that a current value of the identified MSR to be read and returned, and wherein the VMCS is configured to cause the current value of the identified MSR to be read ([0045], the VM-execution control fields 210 may define how the processor 106 should react in response to different events occurring in the VM 140. In one embodiment, the VM -exit control fields 120 may define what the processor 106 should do when it exits from the virtual machine 140, e.g., store a guest state of the VM in the VMCS 125 and load the VMM (or host) state from the VMCS 125. The VMM state may be a host state comprising fields that correspond to…values of a list of model-specific registers (MSRs) that are used for debugging, program execution tracing, computer performance monitoring, and toggling certain processor features; and [0046], the VM-entry control fields 230 may define what the processor 106 should do upon entry to the virtual machine 230, e.g., to conditionally load the guest state of the virtual machine 140 from the VMCS 125, including debug controls, and inject an interrupt or exception, as necessary, to the virtual machine during entry).

As per claim 8, Shanbhogue teaches, wherein the current value of the identified MSR is read upon a VM exit of the guest VM ([0045], the VM-execution control fields 210 may define how the processor 106 should react in response to different events occurring in the VM 140. In one embodiment, the VM -exit control fields 120 may define what the processor 106 should do when it exits from the virtual machine 140, e.g., store a guest state of the VM in the VMCS 125 and load the VMM (or host) state from the VMCS 125. The VMM state may be a host state comprising fields that correspond to… values of a list of model-specific registers 

As per claim 9, this is the system claim corresponding to claim 1 and is rejected for the same reasons. The same motivation used in the rejection of claim 1 is applicable to the instant claim.

As per claim 12, this claim is similar to claim 3 and is rejected for the same reasons.
As per claim 13, this claim is similar to claim 4 and is rejected for the same reasons.
As per claim 14, this claim is similar to claim 5 and is rejected for the same reasons.
As per claim 15, this claim is similar to claim 6 and is rejected for the same reasons.
As per claim 16, this claim is similar to claim 7 and is rejected for the same reasons.
As per claim 17, this claim is similar to claim 8 and is rejected for the same reasons.

As per claim 18, Lemay teaches, wherein the MSR instrumentation command is issued by an application external to the VMM ([0128], user-level instructions to permit a program to adjust processor trace settings…a program can start and stop a trace and toggle which trace sources are enabled; and [0134], a MSR bit can be set by the OS or VMM to enable pause/resume trace features).

As per claim 19, this is the “computer program product claim” corresponding to claim 1 and is rejected for the same reasons. The same motivation used in the rejection of claim 1 is applicable to the instant claim.


As per claim 20, Lemay teaches, wherein the MSR instrumentation command includes… an MSR remove request command to stop instrumentation of the identified MSR ([0134], When enabled, a pause/resume instruction pair pause and resume tracing, respectively, from all sources…PTRESUME represents the resume instruction. Alternatively, a more general PTCTL or PTMASK instruction can be defined to provide more control, such as either starting and stopping all tracing or toggling which individual trace sources are enabled; and [0142], a trace configuration packet (e.g., PTCFG) can track the value of the MSR bit that selectively enables/disables tracing. This enables the decoder to determine when tracing has been enabled/disabled during execution of the program), an MSR value set request command that requests that a specified value be input into the identified MSR ([0153], the resume tracing instruction toggles a bit in a trace register. As discussed, to provide information to a decoder or analysis tool, a control packet is updated in trace data when the resume tracing instruction is executed, the control packet indicating a value of the bit in the trace register).

	Lemay fails to specifically teach, wherein the MSR instrumentation command includes one of an MSR instrumentation request command that requests instrumentation of the identified MSR; and an MSR value fetch request command that requests that a current value of the identified MSR to be read and returned.
	However, Shanbhogue teaches, wherein the MSR instrumentation command includes one of an MSR instrumentation request command that requests instrumentation of the identified MSR ( [0042], During execution of a virtual machine, various operations or events (e.g., hardware interrupts, software interrupts, exceptions, task switches, and certain VMX and 
	an MSR value fetch request command that requests that a current value of the identified MSR to be read and returned ([0045], the VM-execution control fields 210 may define how the processor 106 should react in response to different events occurring in the VM 140. In one embodiment, the VM -exit control fields 120 may define what the processor 106 should do when it exits from the virtual machine 140, e.g., store a guest state of the VM in the VMCS 125 and load the VMM (or host) state from the VMCS 125. The VMM state may be a host state comprising fields that correspond to…values of a list of model-specific registers (MSRs) that are used for debugging, program execution tracing, computer performance monitoring, and toggling certain processor features; and [0046], the VM-entry control fields 230 may define what the processor 106 should do upon entry to the virtual machine 230, e.g., to conditionally load the guest state of the virtual machine 140 from the VMCS 125, including debug controls, and inject an interrupt or exception, as necessary, to the virtual machine during entry)
	The same motivation use in the rejection of claim 19 is applicable to the instant claim.

Claims 2, 10, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Lemay-Shanbhogue as applied to claims 1 and 9 and in further view of Chitalia et al. (United States Patent Application Publication 2018/0287902) .

As per claim 2, Chitalia teaches, wherein the MSR instrumentation command is received through a kernel application program interface (API) of the VMM ([0144], To access and monitor the internal processor metrics, policy agent 205 may interrogate processor 240 through a specialized hardware interface 254 that is exposed by APIs of kernel 209; and [0153], if processor cores 243 implements RDT or a similar technology, policy agent 205 may, by invoking the appropriate kernel APIs or function calls, configure a model specific register (MSR) and program a specific item identifier that corresponds to the desired internal processor metrics associated with processor cores 243).
		The combination of Lemay-Shanbhogue and Chitalia are analogous because they are each related to virtual machine monitoring using model-specific-registers. Lemay teaches a method for starting and pausing virtual machine monitoring using model-specific-registers. Shanbhogue also teaches a method of virtual machine monitoring using model-specific-registers (MSR).  Chitalia teaches a method of performance monitoring using MSRs. (Abstract, techniques for monitoring, scheduling, and performance management for virtualization infrastructures within networks. In one example, a computing system includes a plurality of different cloud-based compute clusters (e.g., different cloud projects), each comprising a set of compute nodes; and [0153], policy agent 205 may, by invoking the appropriate kernel APIs or function calls, configure a model specific register (MSR) and program a specific item identifier that corresponds to the desired internal processor metrics associated with processor cores 243). 

As per claim 10, Chitalia teaches, wherein the VMM is a Type-1 hypervisor ([0128], Hypervisor 210 is an operating system-level component that executes on hardware platform 244 to create and runs one or more virtual machines 148. In the example of FIG. 2, hypervisor 210 may incorporate the functionality of kernel 209 (e.g., a " type 1 hypervisor").).

As per claim 11, this claim is similar to claim 2 and is rejected for the same reasons.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA A HEADLY whose telephone number is (571)272-1972.  The examiner can normally be reached on Monday- Friday 9-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on 571-272-3759.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


MELISSA A. HEADLY
Examiner
Art Unit 2199

/LEWIS A BULLOCK  JR/Supervisory Patent Examiner, Art Unit 2199